ORDER ON REHEARING
April 15, 1992.
Plaintiffs-Appellees’ petition for rehearing is granted by the panel of judges who decided this appeal on the merits. On rehearing, we consider only the issue of whether Broderick Investment Company (BIC) is entitled to coverage for two sources of pollution, the “main pond” and the “plant equipment.” In its petition for rehearing, BIC contends that “[t]he proper course—if the panel’s opinion is not otherwise modified—is to affirm the finding of coverage as to those two sources and remand for a determination of this allocation” (footnote omitted). We disagree.
With regard to the “main pond,” we stated in footnote five of our opinion that
BIC indirectly suggests that the phrase “into or upon the land” does not describe their disposition of waste because one of the three containment ponds might have been lined with raw cement. As characterized by BIC, the evidence at trial indicated the following: that the pits were dug down to a natural clay layer; that the first pond was lined with two inches of raw cement; that although no one could testify with certainty that cement was placed in the bottom of the first pit, Forrest Dean testified that “he encountered a hard, impenetrable material on the bottom that was as hard as cement”; and that two of the three ponds were not lined with cement. BIC admitted that the pond was unlined as measured by today’s EPA standards. In its supplemental brief, BIC asserted that “ [t]he main pond was at best partially, and probably entirely, lined with raw cement.” 1 Even when we view the evidence in a light most favorable to BIC and adopt BIC’s characterizations as true, we nevertheless conclude that the disposition of the waste was “into or upon the land.”
BIC contends that when we made this statement, we were reviewing the “sufficiency of the evidence concerning the cement lining of the main pond.” This simply is incorrect. We reemphasize that we adopted all of BIC’s characterizations of the evidence as true. We then concluded— as a matter of law—that when BIC placed waste into the main pond, it discharged waste “into or upon the land.” We recognize that BIC argues that it intended to contain the waste in the pond. This argument misses the point: BIC still intended to contain the waste in the land. Thus, BIC discharged waste into the land and is not entitled to coverage for any damage that emanated from its discharge of waste into the main pond or any of the other ponds.
Turning to whether BIC is entitlied to coverage for the “plant equipment,” we begin by examining the district court’s instruction regarding the exclusion clause. After quoting the exclusion clause, the district court’s instruction stated that “[y]ou are instructed that the phrase ‘discharge, dispersal, release or escape’ applies to the entry of the chemicals into the groundwa*609ter.” The jury verdict form also incorrectly focused on the release of toxic chemicals into the groundwater. As we concluded in our earlier opinion, the instruction and the jury verdict form were improper. We cannot accept the jury’s finding of coverage with regard to the “plant equipment.” Instead, we must remand to the district court for a new trial to determine whether coverage exists for the contamination caused by waste that emanated from the “plant equipment” and for further proceedings consistent with this opinion.
Therefore, we now vacate the last sentence of our earlier opinion and substitute the following: [Editor’s Note: Sentence substituted for publication of the opinion.]
In accordance with Rule 35(b), Federal Rules of Appellate Procedure, the suggestion for rehearing en banc was transmitted to all of the judges of the court who are in regular active service. No member of the panel and no judge in regular active service on the court having requested that the court be polled on rehearing en banc, Rule 35, Ferderal Rules of Appellate Procedure, the suggestion for rehearing en banc is denied.
BIC’s motion for recertification to the Colorado Supreme Court also is denied.

. BIC subsequently corrected this sentence to read "[t]he main pond was at least partially, and probably entirely, lined with raw cement." This change in no way affects our analysis because, for purposes of resolving this appeal, we accepted BIC’s version of the evidence as true.